DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAWABATA (JP 201517699A).

With respect to Claim 1, KAWABATA teaches:
joining together at least two functional layers (See Para 1-68; See Figs. 1-3, 5-10); 
connecting the functional layers (to form a multilayer electrode-separator assembly (See Para 1-68; See Figs. 1-3, 5-10); 
detecting at least part of a surface of the electrode-separator assembly by means of a detection device for generating a measurement result (See Para 1-68; See Figs. 1-3, 5-10); 
evaluating the generated measurement result and generating an evaluation result (See Para 1-68; See Figs. 1-3, 5-10); and 
outputting the evaluation result (See Para 1-68; See Figs. 1-3, 5-10).  

With respect to Claim 2, KAWABATA teaches:
wherein 
the step of joining together comprises joining together at least one electrode with an active material layer and at least one separator layer (See Para 1-68; See Figs. 1-3, 5-10).  

With respect to Claim 3, KAWABATA teaches:
wherein 
the functional layers are connected to one another by means of a lamination process, adhesive process or welding process (See Para 1-68; See Figs. 1-3, 5-10).  

With respect to Claim 4, KAWABATA teaches:
wherein 
steps a) to e) are carried out one after the other in a continuous process (in-line) (See Para 1-68; See Figs. 1-3, 5-10).  

With respect to Claim 5, KAWABATA teaches:
wherein 
the step of detecting at least part of a surface of the electrode-separator assembly surface is carried out using an optical camera system (See Para 1-68; See Figs. 1-3, 5-10).  

With respect to Claim 6, KAWABATA teaches:
wherein 
the step of evaluating the generated measurement result 20P-602130-US is carried out using an electronic data processing system configured for image processing (See Para 1-68; See Figs. 1-3, 5-10).  

With respect to Claim 7, KAWABATA teaches:
wherein, 
the step of evaluating the generated measurement result comprises: 
determining an associated ACTUAL characteristic value, comparing the determined ACTUAL characteristic value with a predetermined TARGET characteristic value, and determining the evaluation result by comparing the ACTUAL characteristic value and the TARGET characteristic value (See Para 1-68; See Figs. 1-3, 5-10).  

With respect to Claim 8, KAWABATA teaches:
wherein 
the associated ACTUAL characteristic value is a gray scale value (See Para 1-68; See Figs. 1-3, 5-10).  

With respect to Claim 9, KAWABATA teaches:
wherein 
step c) is carried out under constant and defined lighting conditions (See Para 1-68; See Figs. 1-3, 5-10).  

With respect to Claim 10, KAWABATA teaches:
A device for inspection of a multilayer electrode-separator assembly for a battery cell, with a feed device for an electrode sheet, characterized in that a detection device for detecting at least part of the surface of the electrode-separator assembly is provided, which generates a measurement result corresponding to the detection and which has an evaluation device for evaluating the measurement result, which device outputs an evaluation result after the evaluation has taken place (See Para 1-68; See Figs. 1-3, 5-10).  

With respect to Claim 11, KAWABATA teaches:
A device with at least one detection device and means which are suitable for carrying out steps a) to d) according to claim 1 (See Para 1-68; See Figs. 1-3, 5-10).  

With respect to Claim 12, KAWABATA teaches:
A battery cell (See Para 1-68; See Figs. 1-3, 5-10), comprising: 
at least two electrodes which are separated by at least one electrode-separator assembly (See Para 1-68; See Figs. 1-3, 5-10), 
wherein 
a first electrode-separator assembly of a first pair of electrodes is separated from a second electrode-separator assembly of a second pair of electrodes by at least one separator layer (See Para 1-68; See Figs. 1-3, 5-10), 
wherein 
said at least one separator layer has an at least two-layer structure and is manufactured using the method according to claim  1 (See Para 1-68; See Figs. 1-3, 5-10).  

With respect to Claim 13, KAWABATA teaches:
wherein 
the battery cell is a lithium-ion cell (See Para 1-68; See Figs. 1-3, 5-10).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KIM ET AL. (US 2011/0052964) teaches STACK/FOLDING-TYPED ELECTRODE ASSEMBLY AND METHOD FOR PREPARATION OF THE SAME;
JUNG ET AL. (US 2020/0370882) teaches ALIGNMENT INSPECTION APPARATUS FOR ELECTRODE ASSEMBLY AND ALIGNMENT INSPECTION METHOD FOR ELECTRODE ASSEMBLY USING THE SAME;
KIM ET AL. (US 2010/0015529) teaches ELECTROLYTE ASSEMBLY FOR SECONDARY BATTERY OF NOVEL LAMINATED STRUCTURE;
SCHAEFER (US 2014/0004389) teaches EXOTHERMIC COMPONENT, ELECTRODE CONSTRUCTION, ELECTRICAL ENERGY CELL AND CELL ASSEMBLY, AS WELL AS A MANUFACTURING AND ACTUATION METHOD;
GANSEMER ET AL. (US 2017/0162845) teaches BATTERY CELL;
WANG ET AL. (US 9,379,418) teaches BATTERY WITH REFERNCE ELECTRODE FOR VOLTAGE MONITORING;
TAKAHASHI ET AL. (US 2005/0122664) teaches METHOD OF PRODUCING ELECTROCHEMICAL DEVICE, AND THE ELECTROCHEMICAL DEVICE;
SCHORMANN ET AL. (US 2008/0274394) teaches STACKS OF SEPARATORS AND ELECTRODES ALTERNATELY STACKED ONE ON TOP OF THE OTHER AND FIXED FOR LI STORAGE BATTERIES.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864